BRICKELL, C. J.
The undisputed fact is, that the appellant deliberately indorsed, upon the face of the mortgage she now seeks to foreclose, an acknowledgement of its satisfaction, and then intrusted it to the possession of the mortgagor. It is a fact fully proved, that while in possession of the lands,' the mortgagor made a sale of them, for a valuable consideration, to the appellee, Robert Flinn, to whom the mortgage, with the-acknowledgment of satisfaction, was shown, and who paid the purchase-money, and received a conveyance, without notice, and *535in ignorance of the agreement between the appellant and mortgagor, upon the faith of which she now avers the acknowledgment of satisfaction was made, and possession of the mortgage intrusted to the mortgagor. If the appellant 'came into court with clean hands, she could not be relieved. The law simply utters the suggestion of common sense and justice, in declaring that, “ when one of two innocent persons must suffer from the tortious act of a third, he who gave the aggressor the means of doing the wrong must bear the consequences of the act.”—Bank of Kentucky v. Schuylkill Bank, Parsons’ Select Eq. Cases, 248.
Let the decree of the chancellor be affirmed.